Citation Nr: 0617501	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-20 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to June 
1945.  He served in combat in the European Theater of 
Operations and received the Combat Infantry Badge.  The 
appellant is the veteran's widow. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 decision by the RO in Pittsburgh, 
Pennsylvania, which in pertinent part, denied the appellant's 
claim for service connection for the cause of the veteran's 
death.

In a statement submitted to the RO in April 2005, the 
appellant's representative appeared to raise claims for 
service connection for a nervous condition, trench foot, a 
back disability, scar of the right scapula, and 
cerebrovascular accident; as well as entitlement to a 
convalescence rating and a total rating for compensation 
purposes based on individual unemployability, all on an 
accrued basis.  These claims have not yet been adjudicated 
and are referred to the RO for appropriate action.

In the appellant's substantive appeal she requested a hearing 
at the Board of Veterans' Appeals in Washington, D.C.  In 
July 2005 she was notified that a hearing was scheduled for 
August 2005.  In a statement dated in August 2005, she 
requested that she be excused from the hearing due to ill 
health.  However, she indicated that she would like her 
representative to attend the hearing in her place.  
Subsequently, in August 2005 her representative submitted an 
Informal Hearing Presentation.  Her statement is deemed a 
withdrawal of the hearing request.


FINDINGS OF FACT

1.  During his lifetime, the veteran was service-connected 
for residuals of a gunshot wound to the right chest with 
chronic pleurisy of the left side, rated 60 percent 
disabling; thrombophlebitis of the right leg, rated 20 
percent disabling; and thrombophlebitis of the left leg, 
rated 20 percent disabling.

2.  The veteran died in October 2003; the immediate cause of 
death was rectal cancer with metastasis to peritoneum, due to 
or as a consequence of cardiomyopathy, due to or as a 
consequence of old cerebrovascular accident, and a 
significant condition contributing to death but not resulting 
in the underlying cause was chronic anemia. 

3.  The competent evidence links hypertension with resultant 
arterial and heart disease to stress in service.

4.  Arterial and heart diseases caused debilitation and 
hastened death.


CONCLUSION OF LAW

A service-connected disease or disability contributed to the 
cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Factual Background

The veteran's service medical records revealed that in 
October 1944, he was wounded by an artillery shell fragment 
in the right side of his chest and was hospitalized.  During 
hospitalization, the veteran complained of nervousness and 
nightmares.  There were no reports of elevated blood 
pressure.  It was noted that in February 1945 he had improved 
and he received a 30 day furlough.  He was transferred to a 
convalescence hospital.  He was discharged and returned to 
duty.

The veteran's initial VA examination was in January 1946.  In 
response to the question, "Are brain, spinal cord, 
peripheral nerves, and mentality normal?" the examiner wrote 
"no."  There was no elaboration.  The veteran's blood 
pressure was 116/78.

During the 1946 examination and a VA examination in November 
1948 the veteran was afforded VA examinations.  During both 
examinations he complained of chest pain and shortness of 
breath.  The cardiovascular system was normal on both 
examinations.  The diagnoses were pleural adhesions of the 
right chest posteriorly and chronic pleurisy of the right 
posterior lung.  

In response to the question, "Are brain, spinal cord, 
peripheral nerves, and mentality normal?" the November 1948 
examiner wrote "yes."  The veteran's blood pressure was 
124/84.

During a December 1951 VA examination, the veteran complained 
of chest pain.  Examination of the cardiovascular system 
reportedly showed that the heart was normal.  The veteran's 
blood pressure, however, was 120/90.  He was reportedly 
psychiatrically normal.  The pertinent diagnoses were 
residuals of gunshot wound of the right chest with weakness 
and chronic pleurisy of the left side secondary to residuals 
of gunshot wound of the right chest.    

An X-ray study of the chest, performed in conjunction with 
the above examination, revealed extensive pleural 
organization in the right lower lung field.  There was also 
evidence of loss of bone substance involving the right 8th 
rib posteriorly.  The lung fields were otherwise clear and 
the heart and aorta appeared normal.  

A discharge summary from Greene County Memorial Hospital 
dated in 1972, showed that the veteran was admitted with 
classical clinical and electrocardiogram (EKG) evidence of 
diaphragmatic wall infarction and chest pain for five days.  
The diagnosis upon discharge was diaphragmatic wall 
infarction secondary to coronary arteriosclerosis.

VA outpatient treatment records dated from 1991 to 2003 
reflect treatment for a variety of disorders.  Specifically, 
the treatment records show an extensive history of 
cardiovascular disorders which include diagnoses of, coronary 
artery disease, congestive heart failure, hypertension, 
ischemic cardiomyopathy, and paroxysmal atrial fibrillation 
and atrial flutter.  There is also medical evidence of a 
probable seizure disorder.

A VA oncology note dated in June 2002, shows that the veteran 
was found to be a poor surgical risk.  It was noted that he 
had had multiple strokes, and had advanced coronary artery 
disease with terminal cardiomyopathy.  It was commented that 
he was in extremely poor health and that treatment for the 
rectal cancer should be limited to supportive measures.

In August 2002, the veteran underwent a VA examination.  It 
was noted that he had an extensive medical history of 
malignant neoplasm of the rectum which was diagnosed in 
September 2001.  He underwent six weeks of radiation therapy 
which concluded in February 2002.  He did not undergo 
chemotherapy due to his poor health and he was too high a 
risk for being a surgical candidate.  

Also noted during the examination was a history of 
cardiomyopathy, coronary artery disease, automatic 
implantable Cardioverter-Defibrillator (AICD) implantation 
for paroxysmal atrial flutter (PAT) and V-TACH, as well as 
myocardial infarction, hypertension and a cerebrovascular 
accident times 2, history of congestive heart failure and 
hyperlipidemia.  

The pertinent diagnostic impressions were adenocarcinoma of 
the rectum stage II, status post radiation treatment in 
February 2002 with residual tumor; coronary artery disease 
with an old myocardial infarction; congestive heart failure; 
history of V-TACH and PAT status post AICD in 1998; status 
post cerebrovascular accident with left sided hemiparesis and 
weakness noted; status post right cea; hyperlipidemia, 
history of a gun wound to the right posterior chest without 
respiratory residuals noted; and hernia of the right 
posterior chest secondary to a 1945 gun wound.  

VA treatment records dated in September and October 2003; 
show that the veteran had inoperable rectal cancer.  In 
September 2003, he was noted to be in debilitated status 
following the cerebral vascular accident, myocardial 
infarction, and congestive heart failure.  It was noted that 
he was a poor candidate for chemotherapy.  

In an October 9, 2003 VA record it was noted that the veteran 
had stage 4 rectal cancer with obstructing lesion in the 
rectum (total obstruction).  The following day the veteran 
was unresponsive to verbal stimuli and eventually expired.   

The death certificate shows that the veteran died in October 
2003.  The cause of death was listed as rectal cancer with 
metastasis to peritoneum, due to or as a consequence of 
cardiomyopathy, due to or as a consequence of old 
cerebrovascular accident, and a significant condition 
contributing to death but not resulting in the underlying 
cause was chronic anemia.

An October 2003 autopsy report indicated clinical diagnoses 
of rectal cancer with metastasis, coronary artery disease, 
atrial fibrillation and ventricular tachycardia with AICD, 
congestive heart failure, and cerebrovascular accident.  

The autopsy report noted that the veteran was an 80 year old 
male with a history of adenocarcinoma of the rectum, status 
post radiation therapy, status post myocardial infarction 
times three, history of coronary artery disease, cardiomegaly 
with left sided pleural effusion.  The pathologist noted that 
the veteran probably also suffered from congestive heart 
failure and bronchopneumonia at the time of his death. 

In the appellant's June 2004 substantive appeal, she 
indicated that the veteran was service-connected for a 
disorder of his chest and he had a hole in his back to drain 
fluids from his heart.  She further commented that the 
autopsy report showed that he died from heart problems and 
bronchopneumonia and she felt these two conditions were 
caused by the hole he sustained to his chest wall in service 
which eventually contributed to his death.  

In an April 2005 statement H.R. Madoff, M.D., noted the 
history of nightmares following the shrapnel wound in 
service.  He opined that the veteran was afflicted with post-
traumatic stress disorder and that "the stress factor 
alone" was sufficient to produce hypertension, from which 
the effect on the arterial system becomes evident."  It was 
added that because of the heart failure and debilitated 
condition, the veteran's wife would not permit surgery for 
the cancer of the rectum.  He concluded that these conditions 
were "more likely than not service related."

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to be the principal cause 
of death, it must singly, or with some other condition, be 
the immediate or underlying cause, or be etiologically 
related.  38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die). However, the last 
two requirements must be supported by evidence of record. 
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).
In this case, the 

Dr. Madoff's opinion is to the effect that hypertension 
resulted from stress the veteran experienced in service; and 
that the hypertension lead to arterial and heart disease.  
The VA treatment records document that these diseases caused 
debilitation, and suggest that they prevented surgical 
intervention to treat the fatal rectal cancer.

This evidence supports a finding that the arterial and heart 
diseases were service connected and that they were 
contributory causes of death.  

There are problems with Dr. Madoff's opinion.  He reported 
facts that are not substantiated in the record.  These 
include his report that the veteran had post-traumatic stress 
disorder, and that the veteran had hypertension and heart 
diseases from the time of his discharge from service.  The 
essential facts underlying Dr. Madoff's opinion are, however, 
correct.  The veteran did experience stress in service, there 
was evidence of nightmares and nervousness following the 
shrapnel wound, and the veteran did develop hypertension, 
arterial and heart disease.  

Given that Dr. Madoff's is the only competent opinion of 
record, the Board finds the evidence is in at least equipoise 
on the question of whether service connected diseases were 
contributory causes of the veteran's death.  Resolving 
reasonable doubt in the veteran's favor, service connection 
for the cause of the veteran's death is granted.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


